Citation Nr: 0825060	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  96-31 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to March 
1972.  He died in April 1995.  He was married to the 
appellant at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision by the RO.  In October 
2004 and January 2006, the Board remanded the case for 
additional development.
 
For the reasons set forth below, this appeal is once again 
being REMANDED.  VA will notify the appellant if further 
action is required on her part.


REMAND

When this case was remanded in January 2006, the Board 
requested, among other things, that the agency of original 
jurisdiction (AOJ) make another attempt to obtain relevant 
evidence from the Sumter County Health Department and Drs. 
Wall, Dudley, Crosse, Enumah, Mosley, Jarrell, and Carter.  
The Board also requested that the AOJ inform the appellant of 
the negative responses received from the Doctors Medical 
Group and the Dougherty County Health Department, following 
the procedures set forth in 38 C.F.R. § 3.159, and that 
efforts be made to obtain records of any treatment the 
veteran received at the VA Medical Centers (VAMC's) in 
Decatur, Georgia and Tuskegee, Alabama.  After that 
development was completed, the AOJ was to obtain a medical 
opinion as to the likelihood that the veteran's death could 
in any way be attributed to his period of active military 
service, whether on a direct or contributory basis, to 
include in-service exposure to Agent Orange or other 
herbicide agents.

Unfortunately, the requested development has not been 
completed.  On remand, the appellant failed to provide 
properly completed releases for the Sumter County Health 
Department or Drs. Dudley, Jarrell, or Carter.  (A complete 
mailing address was not provided for Dr. Dudley; the releases 
for Drs. Jarrell and Carter contained no information as to 
the approximate time frame covered by the records or the 
condition(s) for which treatment was provided; and no release 
at all was provided for the Sumter County Health Department.  
38 C.F.R. § 3.159(c)(1)(i).)  However, she did provide proper 
releases for a number of other care providers from whom 
complete records have not yet been obtained; namely, Drs. 
Scott Wall, James Crosse, Festus Enumah, Glenn Seymour, David 
Samara, James Stone, Robert Parrish, Leo Davis, C.A. Collins 
(Jr.), Ferrell Harper, Duncan Marsh, Christopher Smith, 
Timothy Trylock, Christopher Mann, Harvey Simpson, Surgical 
Associates (in Americus, Georgia), Albany Surgical 
Associates, Neurological Associates (in Albany, Georgia), 
Mosley Chiropractic Clinic, and Sumter County Regional 
Hospital.  (She also provided a release for a Dr. Clayton 
Wood, but gave no information as to the approximate time 
frame covered by the records or the condition(s) for which 
treatment was provided.)

The AOJ took no action to assist the appellant in obtaining 
the evidence that was properly identified.  Nor did it inform 
the appellant of the negative responses received from the 
Doctors Medical Group and the Dougherty County Health 
Department in the manner required by 38 C.F.R. § 3.159(e).  
It does not appear that any efforts were made to obtain 
records of treatment from the VAMC's in Decatur and Tuskegee, 
and although the AOJ obtained a medical opinion in May 2007, 
and the examiner addressed the likelihood that the veteran's 
amyloid disease had its onset in service, no specific opinion 
was offered with respect to the broader question of whether 
the veteran's death could in any way be attributed to his 
period of active military service, whether on a direct or 
contributory basis, to include in-service exposure to Agent 
Orange or other herbicide agents.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the context of a claim 
for service connection for the cause of the veteran's death, 
the notice must generally include, among other things, a 
statement of the conditions, if any, for which the veteran 
was service connected at the time of his death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The notice thus far 
provided to the appellant does not contain that information.  
This needs to be corrected.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a notice letter to the appellant and 
her representative pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007)), 
relative to the matter here on appeal.  The 
letter must contain the information required 
by the Court in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  She and her representative 
should be given a reasonable opportunity to 
respond to the notice.

2.  Inform the appellant that she has not 
provided properly completed releases for the 
Sumter County Health Department or Drs. 
Dudley, Jarrell, Carter, or Wood.  Afford her 
an opportunity to provide new releases for 
those care providers and, if she does, make 
efforts to obtain relevant records from the 
providers, following the procedures set forth 
in 38 C.F.R. § 3.159.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

3.  Notify the appellant that VA has been 
unable to obtain records from the Doctors 
Medical Group and the Dougherty County Health 
Department.  As part of the notice, explain 
the efforts VA has made to obtain the 
records; describe any further action VA will 
take regarding her claim (including, but not 
limited to, deciding the claim based on the 
evidence of record unless she submits the 
records VA has been unable to obtain); and 
inform her that she is ultimately responsible 
for providing the missing evidence.  
38 C.F.R. § 3.159(e)(1).

4.  Make another attempt to obtain relevant 
records of treatment from Drs. Wall, Crosse, 
Enumah, and Mosley, following the procedures 
set forth in 38 C.F.R. § 3.159.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

5.  Undertake efforts to obtain relevant 
records of treatment from Drs. Seymour, 
Samara, Stone, Parrish, Davis, Collins, 
Harper, Marsh, Smith, Trylock, Mann, Simpson, 
and from Surgical Associates (in Americus, 
Georgia), Albany Surgical Associates, 
Neurological Associates (in Albany, Georgia), 
and Sumter County Regional Hospital, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The response(s) received, 
and any evidence obtained, should be 
associated with the claims file.

6.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC's in Decatur, Georgia and Tuskegee, 
Alabama are associated with the claims file, 
including, but not limited to, any and all 
non-electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the records should be 
documented, and should be discontinued only 
if it is concluded that the records do not 
exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
The evidence obtained, if any, should be 
associated with the claims file.

7.  After the foregoing development has been 
completed, and all newly-secured evidence has 
been associated with the claims file, obtain 
a medical opinion from a physician as to the 
likelihood that the veteran's death can in 
any way be attributed to his period of active 
military service, whether on a direct or 
contributory basis, to include in-service 
exposure to Agent Orange or other herbicide 
agents.  The examiner should review the 
claims file, and should indicate in the 
opinion that the claims file has been 
reviewed.  The examiner's analysis should 
include an opinion as to whether it is at 
least as likely as not (i.e., whether it is 
50 percent or more probable) that the 
veteran's amyloid disease had its onset in 
service.  Among other things, the examiner 
should discuss the significance, if any, of 
the veteran's various complaints during 
service (abdominal pain, dizziness, 
hematuria, etc.), and the likelihood that 
they represented early symptoms of the fatal 
disease process.  The examiner should also 
discuss the statement of record from Martha 
Skinner, M.D., dated in December 2005, to the 
effect that amyloidosis should be recognized 
as a disease associated with Agent Orange 
exposure, and the record and statement from 
Howard C. Willis, M.D., dated in January 1995 
and July 1996, respectively, to the effect 
that Dr. Willis suspected that the veteran's 
amyloidosis was "secondary to myeloma" or 
caused by a "myeloma clone."  A complete 
rationale should be provided.

8.  Thereafter, take adjudicatory action on 
the appellant's claim.  If the benefit sought 
remains denied, issue a supplemental 
statement of the case (SSOC) to the appellant 
and her representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. § 3.159 (see Notice and Assistance 
Requirements and Technical Correction, 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159)).

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

